Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Specification
The disclosure is objected to because of the following informalities: [0092] refers to FIGS. 9-13. It appears there is no Fig. 13. 
	Appropriate correction is required.

Claim Interpretation
	The RRC signaling indication performed by the UE appears to be an allocation of preambles indicated by RRC signaling. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3, 4, 6, 8, 9, 11, 12, 14, 16, 17, 19, 20, are rejected under 35 U.S.C. 102 as being anticipated by Lei et al. (US 2020/0288506 hereafter Lei). 
For claims 1, 9, 17,  Lei discloses a UE (404 Figure 4) and base station (402 Figure 4) comprising processors (359 Figure 3) configured to: generate, aggregate (518 Figure 5), a physical random access channel (PRACH) preamble (422 Figure 4 used in PRACH procedure 410 Figure 4 [0064])  mapped to a physical uplink shared channel (PUSCH) resource unit (522 and 530 Figure 5), the PRACH preamble associated with a preamble group (preamble set #1, #2 Figure 6) indicating a configuration of the PUSCH ([0154] per msgA PUSCH configuration), the preamble group ([0067] generated by the UE) having a size ([0067] e.g. long or short) and a group index (table 1 Format 0, 1, 2, 3) indicated by radio resource control (RRC) signaling performed by the wireless device ([0103] transport block size/ MCS according to the RRC state); 
	encode a message (524 msgA Figure 5) comprising the PRACH preamble (522 Figure 5) and a payload carried by the PUSCH (530, 502 Figure 5), the configuration of the PUSCH comprising parameters for decoding the message ([0097] based on preamble 422 Figure 4); couple the wireless device communicatively to a base station using the PUSCH (414, 416 and [0066] 430 PUSCH Figure 4); and transmit the message to the base station (414, 416 Figure 4), wherein the base station decodes the message based on the parameters of the configuration of the PUSCH indicated by the preamble group ([0097] based on preamble, the base station decode the payload).
Particularly for claim 9, Lei discloses computer instructions [0007].

For claims 3, 11, 19, Lei discloses determine the size of the preamble group (0073-0074] long or short SCS which affects MCS, TB size and payload) in accordance with the RRC signaling, the RRC signaling indicating whether the wireless device is in an RRC_IDLE state, an RRC_INACTIVE state (longer sequence when Idle or Inactive [0074]), or an RRC_CONNECTED state (short sequence when in Connected state [0074]).

For claims 4, 12, 20, Lei discloses configuring to receive the preamble group from the base station (corresponding to msgA preamble 422 Figure 4 [0096]) when the wireless device is in the RRC_IDLE state or the RRC_INACTIVE state (longer sequences [0074] e.g. 720 Figure 7), wherein a first number of preambles (e.g. one during preamble occasion 720 Figure 7) is associated with the RRC_IDLE state of the wireless device or the RRC_INACTIVE state  of the wireless device (longer sequence when Idle/Inactive [0074]).

For claims 6, 14, Lei discloses configured to receive the preamble group from the base station (corresponding to msgA preamble 422 Figure 4 [0096]) when the wireless device is in the RRC_CONNECTED state (shorter sequences [0074] e.g. 700 Figure 7), wherein a first number of preambles (e.g. M during preamble occasion 700 Figure 7) is associated with the RRC_CONNECTED state of the wireless device (shorter sequence when Connected [0074]). 

For claim 8, Lei discloses wherein the preamble group ([0111] preamble sets) is one of a plurality of preamble groups (602, 604 Figure 6) and the configuration of the PUSCH is one of a plurality of PUSCH configurations ([0154] each msgA PUSCH configuration containing multiple PUSCH occasions) associated with the plurality of preamble groups ([0151] up to a maximum of 64 preambles), the plurality of PUSCH configurations further associated with a bandwidth part (BWP) ([0154] msgA PUSCH configuration associated with active UL BWP numerology) .

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
	1. Determining the scope and contents of the prior art.
	2. Ascertaining the differences between the prior art and the claims at issue.
	3. Resolving the level of ordinary skill in the pertinent art.
	4. Considering objective evidence present in the application indicating 	obviousness or nonobviousness.

Claims 2, 5, 7, 10, 13, 15, 18,  are rejected under 35 U.S.C. 103 as being unpatentable over Lei in view of R1-1910002 ZTE “Remaining issues of msgA channel structure” 3GPP WG1 #98bis Chongqing Oct 14th-20th, 2019. 

For claims 2, 10, 18,  Lei does not teach a ceiling or floor operation.
However, R1-1910002, in the same field of transmitting msgA, discloses a preamble group (section 2.2 four preamble groups); determining the size of the preamble group (nFDMPO  or SSBperPO) using at least one of a ceiling operation (page 12 #FDMPO <= ceil) or a floor operation (page 14 E1) performed on a number of contention-based preambles (page 12 CB-PreamblesPerSSBConf) and a number of preamble groups (page 12 e.g. SSBperRO = 4)  used for a two-step random access channel (RACH) (msgA [title]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to adopt the further teachings of R1-1910002 to calculate exact values of MCS and time-frequency resource size of a PUSCH occasion (PO [0154 Lei]) as taught by R1-1910002 (Introduction).
 
For claims 5, 13,  Lei, does not explicitly discloses more than one preamble configuration for IDLE/Inactive state. However, R1-1910002, in the same field of transmitting msgA, discloses wherein a second number of preambles (section 2.2 two msgA PUSCH configurations) is associated with the RRC_IDLE state of the wireless device or the RRC_INACTIVE state of the wireless device (section 2.2 at least two msgA PUSCH configurations for IDLE/INACTIVE state which can be used to generate a second preamble set 604 Figure 6 [0115 Lei]).

For claims 7, 15, Lei, does not explicitly disclose more than one preamble configuration for Connected state. However, R1-1910002, in the same field of transmitting msgA, discloses wherein a second number of preambles is associated with the RRC_CONNECTED state of the wireless device (section 2.2 four msgA PUSCH configuration for Connected state for four preamble groups to distinguish four different configurations). 
For claims 5,13, and 7,15, it would have been obvious to one of ordinary skill before the effective filing date to support at least 2 different configurations for each RRC state to allocate MCS and time-frequency resources as taught by R1-1910002 (section 1 Introduction). 

Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Basil Ma whose telephone number is (408)918-7571. The examiner can normally be reached Monday-Thursday 8AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffery Rutkowski can be reached on (571) 270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BASIL MA/Examiner, Art Unit 2415